Vanguard World Fund Supplement to the Statement of Additional Information Statement of Additional Information Text Changes In the Investment Advisory Services section, the text under 1. Other Accounts Managed for Vanguard Extended Duration Treasury Index Fund is revised to indicate that Joshua C. Barrickman and William D. Baird co-manage the Fund. All references to Gregory Davis are removed. As of January 31, 2013, Mr. Barrickman managed five other registered investment companies with total assets of $96 billion (advisory fees not based on account performance). As of January 31, 2013, Mr. Baird managed two other registered investment companies with total assets of $3.3 billion and three other pooled investment vehicles with total assets of $1.7 billion (advisory fees not based on account performance). As of January 31, 2013, the named portfolio managers did not own any shares of Vanguard Extended Duration Treasury Index Fund. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 023 022013
